Order, Supreme Court, New York County, entered May 4, 1976, unanimously modified, on the law, to permit the defense of lack of jurisdiction to be interposed by defendant in its answer, and the issue of jurisdiction is to be determined together with the merits at the same time, and, as so modified, the order is otherwise affirmed, without costs and without disbursements. The issue of jurisdiction cannot be determined on this record. A resolution of that issue will also conclude the *535merits. Concur—Kupferman, J. P., Lupiano, Silverman and Capozzoli, JJ. [86 Misc 2d 506.]